              Case 2:19-cr-00246-RAJ Document 39 Filed 03/17/21 Page 1 of 1




 1                                                THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8
     UNITED STATES OF AMERICA,                   )   No. CR19-246-RAJ
 9                                               )
                    Plaintiff,                   )
10                                               )   ORDER GRANTING UNOPPOSED
               v.                                )   MOTION TO POSTPONE DATE TO
11                                               )   BEGIN SERVICE OF SENTENCE
     ILIGANOA LAUOFO,                            )
12                                               )
                    Defendant.                   )
13                                               )
14          The Court has considered Defendant Iliganoa Lauofo’s second unopposed
15   motion to postpone her self-surrender date, along with the relevant records in this case,
16   and having found good cause,
17          IT IS NOW ORDERED that the Motion (Dkt. # 38) is GRANTED. Ms.
18   Lauofo’s current self-surrender date of April 20, 2021 is vacated. Ms. Lauofo is now
19   ORDERED to surrender to FDC SeaTac to serve the sentence imposed by the Court’s
20   Amended Judgment (Dkt. # 35) on or before July 19, 2021.
21          DATED this 17th day of March 2021.
22
23
                                                      A
24                                                    The Honorable Richard A. Jones
                                                      United States District Judge
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED MOTION TO                            1601 Fifth Avenue, Suite 700
       POSTPONE DATE TO BEGIN SERVICE OF SENTENCE                              Seattle, WA 98101
       (United States v. Lauofo, CR19-246-RAJ) - 1                                (206) 553-1100
